UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1175




In re:    RONALD ONEAL VALENTINE.




   On Petition for Writ of Mandamus.         (5:08-hc-02003-FL)


Submitted:    March 19, 2008                 Decided:   May 5, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Oneal Valentine, Petitioner Pro Se.


Unpublished   opinions   are   not   binding   precedent   in   this
circuit.
PER CURIAM:

           Ronald Oneal Valentine petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.      He seeks an order from this court

directing the district court to act.         We find there has been no

undue delay in the district court.        Accordingly, although we grant

leave to proceed in forma pauperis, we deny the mandamus petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          PETITION DENIED




                                  - 2 -